Case 3:19-cv-00780-MMH-MCR Document 28 Filed 06/29/20 Page 1 of 4 PageID 178




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


LE SAMUEL PALMER, A/K/A
KING ZULU M. ALI SHABAZZ,

                    Plaintiff,
v.
                                                        Case No. 3:19-cv-780-J-34MCR
L. HAMPTON, et al.,

                    Defendants.


                                        ORDER

      Plaintiff Le Samuel Palmer, an inmate of the Florida penal system, initiated this

action on June 28, 2019, by filing a pro se Civil Rights Complaint (Doc. 1). He filed an

Amended Complaint (AC; Doc. 6) on August 16, 2019. In the AC, Palmer asserts claims

pursuant to 42 U.S.C. § 1983 against Defendants L. Hampton, W. Oliver, M. Decubellis,

J. Bryan, and E.A. Biascochea. He alleges that Defendants Hampton, Oliver, Decubellis,

and Bryan, as members of a cell extraction team at Union Correctional Institution,

assaulted him when they removed him from his cell on May 23, 2019, which resulted in

head, hand, and genital injuries. See AC at 5-6. Additionally, he states that Defendant

Biascochea authorized the chemical spraying and cell extraction and moved him to

subpar conditions. See id. As relief, Palmer requests monetary, injunctive, and

declaratory relief. The Court denied Defendants’ Motion to Dismiss (Doc. 16) on April 30,

2020, and directed them to answer or otherwise respond to Palmer’s claims. See Order

(Doc. 20). Defendants filed an Answer (Doc. 22) and Motion for Sanctions and Dismissal
Case 3:19-cv-00780-MMH-MCR Document 28 Filed 06/29/20 Page 2 of 4 PageID 179




of Amended Complaint (Defendants’ Motion; Doc. 23) on May 29, 2020. Defendants’

Motion is pending.

       Before the Court is Plaintiff’s Motion for Leave to File a Second Amended

Complaint (Motion; Doc. 24), filed on June 19, 2020, a proposed Second Amended

Complaint (SAC; Doc. 24-2), and Motion to Supplement (Doc. 25), filed June 22, 2020.

In the Motion, Palmer requests permission to amend to clarify his allegations and add

information relating to his prior cases, however, he neither makes factual changes nor

adds any defendants. See id. at 2. Additionally, he asserts that he should be granted

permission to amend because he is a pro se inmate with a low IQ, no GED, and little to

no knowledge of the law. In the Motion to Supplement, he requests permission to file his

Declaration (Doc. 26) in support of his Motion. Defendants oppose Palmer’s Motion. See

Response to Plaintiff’s Motion for Leave to File a Second Amended Complaint

(Response; Doc. 27), filed June 24, 2020. In the Response, they maintain that Palmer’s

Motion “is a clear attempt by [Palmer] to avoid sanctions/dismissal of the Amended

Complaint for failure to disclose his litigation history.” Response at 2. According to

Defendants, Palmer’s proposed amendments “are made in bad faith” to “attempt to avoid

sanctions,” id. at 2, and “should not go unpunished,” id. at 6. Additionally, they maintain

that Palmer provides incorrect information relating to his three-strikes history. See id. at

6-7.

       Rule 15(a)(1), Federal Rules of Civil Procedure (Rule(s)), establishes that “[a] party

may amend [the party’s] pleading once as a matter of course within” a certain time frame.

Thereafter, a party may amend its pleadings only upon leave of court or by obtaining

written consent of the opposing party. See Rule 15(a)(2). The rule provides that “[t]he



                                             2
Case 3:19-cv-00780-MMH-MCR Document 28 Filed 06/29/20 Page 3 of 4 PageID 180




court should freely give leave when justice so requires.” Id. As a result, “[t]here must be

a substantial reason to deny a motion to amend.” Laurie v. Ala. Ct. of Crim. App., 256

F.3d 1266, 1274 (11th Cir. 2001) (per curiam) (citation omitted). Substantial reasons

justifying a court’s denial of a request for leave to amend include “undue delay, bad faith

or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc. . . .” Foman v. Davis, 371 U.S.

178, 182 (1962); see also Maynard v. Bd. of Regents of Div. of Univ. of Fla. Dep’t of Educ.

ex rel. Univ. of S. Fla., 342 F.3d 1281, 1287 (11th Cir. 2003). In order to deny leave to

amend, the Court must identify a “justifying reason.” Foman, 371 U.S. at 182.

       In reviewing the proposed SAC, the Court concludes that Palmer should be

permitted to amend. The proposed SAC is a more carefully-drafted complaint. The

Eleventh Circuit has instructed that “‘denial of leave to amend is justified by futility when

the complaint as amended is still subject to dismissal.’” Hall v. United Ins. Co. of America,

367 F.3d 1255, 1262-63 (11th Cir. 2004) (quoting Burger King Corp. v. Weaver, 169 F.3d

1310, 1320 (11th Cir. 1999)); see also Galindo v. ARI Mut. Ins. Co., 203 F.3d 771, 777

n.10 (11th Cir. 2000). Upon review of the allegations in Palmer’s proposed SAC, as well

as Eleventh Circuit precedent, the undersigned is not so convinced of the ultimate futility

of Palmer’s allegations so as to warrant denial of the request to amend. Rather, the Court

is of the view that, in the interest of justice, the Court should permit Palmer to file the

proposed SAC. Nevertheless, even taking into consideration Palmer’s assertions relating

to his pro se status and mental health challenges, the Court anticipates no further




                                             3
Case 3:19-cv-00780-MMH-MCR Document 28 Filed 06/29/20 Page 4 of 4 PageID 181




amendments absent a significant showing of good cause under Federal Rule of Civil

Procedure 16(b)(4). 1

      Therefore, it is now

      ORDERED:

      1.     Plaintiff’s Rule 15 Motion for Leave to File a Second Amended Complaint

(Doc. 24) and Motion to Supplement (Doc. 25) are GRANTED, and the Clerk shall file

Doc. 24-2 as the “Second Amended Complaint.”

      2.     Defendants’ Motion for Sanctions and Dismissal of Amended Complaint for

Failure to Fully Disclose Litigation History (Doc. 23) is DENIED as moot.

      3.     Defendants, no later than July 30, 2020, shall answer or otherwise

respond to Palmer’s assertions in the SAC.

      DONE AND ORDERED at Jacksonville, Florida, this 29th day of June, 2020.




sc 6/25
c:
Le Samuel Palmer, FDOC #L41847
Counsel of Record




      1 Federal Rule of Civil Procedure 16(b)(4) provides that “[a] schedule may be
modified only for good cause and with the judge’s consent.”
                                             4
